Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 1 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 2 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 3 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 4 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 5 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 6 of 7
Case 19-41658   Doc   Filed 04/28/21 Entered 04/28/21 13:29:10   Desc Main
                          document Page 7 of 7
